NUMBER 13-21-00401-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                             IN RE DONNA M. SHOOK


                       On Petition for Writ of Mandamus.


                                       ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      On November 17, 2021, relator Donna M. Shook filed a petition for writ of

mandamus seeking to compel the trial court to vacate various orders pertaining to

discovery. Relator also filed a motion for emergency relief seeking to stay: (1) the Second

Amended Order on Motion to Compel Compliance with Subpoena; (2) the November 18,

2021 hearing on Michael W. Arnold’s Amended Motion for Contempt; (3) the November

16, 2021 Motion for Contempt for Violation of Court Order and for Sanctions; (4) any

enforcement of the underlying Subpoena for Production of Documents; and (5) any effort

in the trial court to compel production of the Georgia G. Arnold Living Trust and any
amendments thereto.

       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that it should be granted. Accordingly, we grant the motion for emergency

relief, and we order the foregoing matters to be stayed pending further order of this Court.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Michael W. Arnold, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten (10) days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

                                                                      PER CURIAM


Delivered and filed on the
18th day of November, 2021.




                                                 2